EXHIBIT 10.1

 

SECOND AMENDMENT

 

THIS SECOND AMENDMENT (the “Amendment”) is made and entered into as of March 21,
2005, by and between CA-LA JOLLA II LIMITED PARTNERSHIP, a Delaware limited
partnership (“Landlord”) and MEDICINOVA, INC., a Delaware corporation
(“Tenant”).

 

RECITALS

 

A. Landlord and Tenant are parties to that certain lease dated January 28, 2004,
which lease has been previously amended by First Amendment dated August 10, 2004
(“First Amendment”) (collectively, the “Lease”). Pursuant to the Lease, Landlord
has leased to Tenant space currently containing approximately 11,367 rentable
square feet (the “Original Premises”) described as Suite Nos. 900 and 950 on the
9th floor of the building commonly known as Smith Barney Tower located at 4350
La Jolla Village Drive, San Diego, California (the “Building”).

 

B. Tenant has requested that additional space containing approximately 5,242
rentable square feet consisting of (i) 2,418 rentable square feet described as
Suite No. 970 (the “Suite 970 Expansion Space”) and (ii) 2,824 rentable square
feet described as Suite No. 960 (the “Suite 960 Expansion Space”) on the 9th
floor of the Building shown on Exhibit A and Exhibit A-1 hereto be added to the
Original Premises and that the Lease be appropriately amended and Landlord is
willing to do the same on the following terms and conditions. For purposes of
this Amendment, the Suite 970 Expansion Space and the Suite 960 Expansion Space
may collectively be referred to as the “Expansion Spaces”.

 

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

 

1. Suite 970 Expansion and Effective Date.

 

  1.01. Effective as of the Suite 970 Expansion Effective Date (defined below),
the Premises, as defined in the Lease, is increased from 11,367 rentable square
feet on the 9th floor to 13,785 rentable square feet on the 9th floor by the
addition of the Suite 970 Expansion Space, and from and after the Suite 970
Expansion Effective Date, the Original Premises and the Suite 970 Expansion
Space, collectively, shall be deemed the Premises, as defined in the Lease. The
Term for the Suite 970 Expansion Space shall commence on the Suite 970 Expansion
Effective Date and end on the Extended Termination Date (i.e., February 29,
2008). The Suite 970 Expansion Space is subject to all the terms and conditions
of the Lease except as expressly modified herein and except that Tenant shall
not be entitled to receive any allowances, abatements or other financial
concessions granted with respect to the Original Premises unless such
concessions are expressly provided for herein with respect to the Suite 970
Expansion Space.

 

  1.02. The “Suite 970 Expansion Effective Date” shall be the later to occur of
(i) April 8, 2005 (“Target Suite 970 Expansion Effective Date”), or (ii) the
date upon which the Landlord Work (as defined in the Work Letter attached as
Exhibit B hereto) in the Suite 970 Expansion Space has been substantially
completed; provided, however, that if Landlord shall be delayed in substantially
completing the Landlord Work in the Suite 970 Expansion Space as a result of the
occurrence of a Tenant Delay (defined below), then, for purposes of determining
the Suite 970 Expansion Effective Date, the date of substantial completion shall
be deemed to be the day that said Landlord Work would have been substantially
completed absent any such Tenant Delay(s). A “Tenant Delay” means any act or
omission of Tenant or its agents, employees, vendors or contractors that
actually delays substantial completion of the Landlord Work, including, without
limitation, the following:

 

  a. Tenant’s failure to furnish information or approvals within any time period
specified in the Lease or this Amendment, including the failure to prepare or
approve preliminary or final plans by any applicable due date;

 

1



--------------------------------------------------------------------------------

  b. Tenant’s selection of equipment or materials that have long lead times
after first being informed by Landlord that the selection may result in a delay;

 

  c, Changes requested or made by Tenant to previously approved plans and
specifications;

 

  d. The performance of work in the Suite 970 Expansion Space by Tenant or
Tenant’s contractor(s) during the performance of the Landlord Work; or

 

  e. If the performance of any portion of the Landlord Work depends on the prior
or simultaneous performance of work by Tenant, a delay by Tenant or Tenant’s
contractor(s) in the completion of such work.

 

  f. Tenant has not executed this Amendment and returned the same to Landlord
for counter-execution by Monday March 14, 2005.

 

The Suite 970 Expansion Space shall be deemed to be substantially completed on
the date that Landlord reasonably determines that all Landlord Work has been
performed (or would have been performed absent any Tenant Delays), other than
any details of construction, mechanical adjustment or any other matter, the
noncompletion of which does not materially interfere with Tenant’s use of the
Suite 970 Expansion Space. The adjustment of the Suite 970 Expansion Effective
Date and, accordingly, the postponement of Tenant’s obligation to pay Rent on
the Suite 970 Expansion Space shall be Tenant’s sole remedy and shall constitute
full settlement of all claims that Tenant might otherwise have against Landlord
by reason of the Suite 970 Expansion Space not being ready for occupancy by
Tenant on the Target Suite 970 Expansion Effective Date.

 

  1.03. In addition to the postponement, if any, of the Suite 970 Expansion
Effective Date as a result of the applicability of Section 1.02. of this
Amendment, the Suite 970 Expansion Effective Date shall be delayed to the extent
that Landlord fails to deliver possession of the Suite 970 Expansion Space for
any other reason (other than Tenant Delays by Tenant). Any such delay in the
Suite 970 Expansion Effective Date shall not subject Landlord to any liability
for any loss or damage resulting therefrom. If the Suite 970 Expansion Effective
Date is delayed, the Extended Termination Date under the Lease shall not be
similarly extended.

 

2. Suite 960 Expansion and Effective Date.

 

  2.01. Effective as of the Suite 960 Expansion Effective Date (defined below),
the Premises, as defined in the Lease, is increased from 13,785 rentable square
feet on the 9th floor to 16,609 rentable square feet on the 9th floor by the
addition of the Suite 960 Expansion Space, and from and after the Suite 960
Expansion Effective Date, the Original Premises, the Suite 970 Expansion Space
and the Suite 960 Expansion Space, collectively, shall be deemed the Premises,
as defined in the Lease. The Term for the Suite 960 Expansion Space shall
commence on the Suite 960 Expansion Effective Date and end on the Extended
Termination Date (i.e., February 29, 2008). The Suite 960 Expansion Space is
subject to all the terms and conditions of the Lease except as expressly
modified herein and except that Tenant shall not be entitled to receive any
allowances, abatements or other financial concessions granted with respect to
the Original Premises unless such concessions are expressly provided for herein
with respect to the Suite 960 Expansion Space.

 

  2.02. The “Suite 960 Expansion Effective Date” shall be the later to occur of
(i) May 8, 2005 (“Target Suite 960 Expansion Effective Date”), or (ii) the date
upon which the Landlord Work (as defined in the Work Letter attached as Exhibit
B hereto) in the Suite 960 Expansion Space has been substantially completed;
provided, however, that if Landlord shall be delayed in substantially completing
the Landlord Work in the Suite 960 Expansion Space as a result of the occurrence
of a Tenant Delay, then, for purposes of determining the Suite 960 Expansion
Effective Date, the date of substantial completion shall be deemed to be the day
that said Landlord Work would have been substantially completed absent any such
Tenant Delay(s) (as defined in Section 1.02 above).

 

2



--------------------------------------------------------------------------------

The Suite 960 Expansion Space shall be deemed to be substantially completed on
the date that Landlord reasonably determines that all Landlord Work has been
performed (or would have been performed absent any Tenant Delays), other than
any details of construction, mechanical adjustment or any other matter, the
noncompletion of which does not materially interfere with Tenant’s use of the
Suite 960 Expansion Space. The adjustment of the Suite 960 Expansion Effective
Date and, accordingly, the postponement of Tenant’s obligation to pay Rent on
the Suite 960 Expansion Space shall be Tenant’s sole remedy and shall constitute
full settlement of all claims that Tenant might otherwise have against Landlord
by reason of the Suite 960 Expansion Space not being ready for occupancy by
Tenant on the Target Suite 960 Expansion Effective Date.

 

  2.03. In addition to the postponement, if any, of the Suite 960 Expansion
Effective Date as a result of the applicability of Section 2.02. of this
Amendment, the Suite 960 Expansion Effective Date shall be delayed to the extent
that Landlord fails to deliver possession of the Suite 960 Expansion Space for
any other reason (other than Tenant Delays by Tenant). Any such delay in the
Suite 960 Expansion Effective Date shall not subject Landlord to any liability
for any loss or damage resulting therefrom. If the Suite 960 Expansion Effective
Date is delayed, the Extended Termination Date under the Lease shall not be
similarly extended.

 

3. Base Rent.

 

  3.01. Suite 970 Expansion Space. In addition to Tenant’s obligation to pay
Base Rent for the Original Premises, Tenant shall pay Landlord Base Rent for the
Suite 970 Expansion Space as follows:

 

Period

--------------------------------------------------------------------------------

   Annual Rate Per
Square Foot


--------------------------------------------------------------------------------

   Monthly Base Rent


--------------------------------------------------------------------------------

April 8, 2005 – April 30, 2005

   $37.20    $5,746.78
(i.e. $249.86 per
diem x 23 days)

May 1, 2005 – February 7, 2006

   $37.20    $7,495.80

February 8, 2006 – February 7, 2007

   $38.40    $7,737.60

February 8, 2007 – February 29, 2008

   $39.60    $7,979.40

 

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease.

 

Landlord and Tenant acknowledge that the foregoing schedule is based on the
assumption that the Suite 970 Expansion Effective Date is the Target Suite 970
Expansion Effective Date. If the Suite 970 Expansion Effective Date is other
than the Target Suite 970 Expansion Effective Date, the schedule set forth above
with respect to the payment of any installment(s) of Base Rent for the Suite 970
Expansion Space shall be appropriately adjusted on a per diem basis to reflect
the actual Suite 970 Expansion Effective Date, and the actual Suite 970
Expansion Effective Date shall be set forth in a confirmation letter to be
prepared by Landlord. However, the effective date of any increases or decreases
in the Base Rent rate shall not be postponed as a result of an adjustment of the
Suite 970 Expansion Effective Date as provided above.

 

3



--------------------------------------------------------------------------------

  3.02. Suite 960 Expansion Space. In addition to Tenant’s obligation to pay
Base Rent for the Original Premises and the Suite 970 Expansion Space, Tenant
shall pay Landlord Base Rent for the Suite 960 Expansion Space as follows:

 

Period

--------------------------------------------------------------------------------

   Annual Rate Per
Square Foot


--------------------------------------------------------------------------------

   Monthly Base Rent


--------------------------------------------------------------------------------

May 8, 2005 – February 7, 2006

   $37.20    $8,754.40

February 8, 2006 – February 7, 2007

   $38.40    $9,036.80

February 8, 2007 – February 29, 2008

   $39.60    $9,319.20

 

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease.

 

Landlord and Tenant acknowledge that the foregoing schedule is based on the
assumption that the Suite 960 Expansion Effective Date is the Target Suite 960
Expansion Effective Date. If the Suite 960 Expansion Effective Date is other
than the Target Suite 960 Expansion Effective Date, the schedule set forth above
with respect to the payment of any installment(s) of Base Rent for the Suite 960
Expansion Space shall be appropriately adjusted on a per diem basis to reflect
the actual Suite 960 Expansion Effective Date, and the actual Suite 960
Expansion Effective Date shall be set forth in a confirmation letter to be
prepared by Landlord. However, the effective date of any increases or decreases
in the Base Rent rate shall not be postponed as a result of an adjustment of the
Suite 960 Expansion Effective Date as provided above

 

4. Additional Security Deposit. Upon Tenant’s execution hereof, Tenant shall pay
Landlord the sum of $17,298.60 which is added to and becomes part of the
Security Deposit held by Landlord as provided under Section 1.08 of the Lease
and Section 4 of the First Amendment as security for payment of Rent and the
performance of the other terms and conditions of the Lease by Tenant.
Accordingly, simultaneous with the execution hereof, the Security Deposit is
increased from $72,365.40 to $89,664.00.

 

5. Tenant’s Pro Rata Share.

 

  5.01. Suite 970 Expansion Space. For the period commencing with the Suite 970
Expansion Effective Date and ending on the Extended Termination Date, Tenant’s
Pro Rata Share for the Suite 970 Expansion Space is 1.2862%.

 

  5.02. Suite 960 Expansion Space. For the period commencing with the Suite 960
Expansion Effective Date and ending on the Extended Termination Date, Tenant’s
Pro Rata Share for the Suite 960 Expansion Space is 1.5021%.

 

6. Expenses and Taxes.

 

  6.01. Suite 970 Expansion Space. For the period commencing with the Suite 970
Expansion Effective Date and ending on the Extended Termination Date, Tenant
shall pay for Tenant’s Pro Rata Share of Expenses and Taxes applicable to the
Suite 970 Expansion Space in accordance with the terms of the Lease, provided,
however, during such period, the Base Year for the computation of Tenant’s Pro
Rata Share of Expenses and Taxes applicable to the Suite 970 Expansion Space is
2005.

 

  6.02. Suite 960 Expansion Space. For the period commencing with the Suite 960
Expansion Effective Date and ending on the Extended Termination Date, Tenant
shall pay for Tenant’s Pro Rata Share of Expenses and Taxes applicable to the
Suite 960 Expansion Space in accordance with the terms of the Lease, provided,
however, during such period, the Base Year for the computation of Tenant’s Pro
Rata Share of Expenses and Taxes applicable to the Suite 960 Expansion Space is
2005.

 

7. Improvements to Expansion Spaces.

 

  7.01.

Condition of Expansion Spaces. Tenant has inspected the Expansion Spaces and,
subject to Section 7.02, agrees to accept the same “as is” without any

 

4



--------------------------------------------------------------------------------

 

agreements, representations, understandings or obligations on the part of
Landlord to perform any alterations, repairs or improvements.

 

  7.02. Responsibility for Improvements to Expansion Spaces. Landlord shall
perform improvements to the Expansion Spaces in accordance with the Work Letter
attached hereto as Exhibit B.

 

8. Early Access to Expansion Spaces. Tenant is permitted to take possession of
the Expansion Spaces upon the full and final execution of this Amendment by
Landlord and Tenant. Such possession shall be subject to the terms and
conditions of the Lease and this Amendment and, except for the cost of services
requested by Tenant (e.g. freight elevator usage), Tenant shall not be required
to pay Rent for the Expansion Spaces for any days of possession before the
respective effective dates. Landlord may withdraw such permission to enter the
Expansion Spaces at any time that Landlord reasonably determines that such entry
by Tenant is causing a dangerous situation for Landlord, Tenant or their
respective contractors or employees, or if Landlord reasonably determines that
such entry by Tenant is hampering or otherwise preventing Landlord from
proceeding with the completion of Landlord’s Work at the earliest possible date.

 

9. Other Pertinent Provisions. Landlord and Tenant agree that, effective as of
the date of this Amendment (unless different effective date(s) is/are
specifically referenced in this Section), the Lease shall be amended in the
following additional respects:

 

  9.01. Parking. For the period commencing with the Suite 970 Expansion
Effective Date and ending on the Extended Termination Date and pursuant to the
terms and conditions set forth in Exhibit G, “Parking Agreement” of the Lease,
Landlord hereby grants to Tenant the right to lease 17 additional unreserved
parking spaces (the “Additional Spaces”) in the Parking Facility. The initial
charge for such Additional Spaces is $50.00 per unreserved parking space, per
month, subject to change from time to time. No deductions from the monthly
charge shall be made for days on which the Parking Facility is not used by
Tenant. Except as modified herein, the use of the Additional Spaces shall be
subject to the terms of the Lease

 

  9.02. Relocation. Landlord shall not relocate Tenant at any time during the
Extended Term (as defined in the First Amendment) from the Premises (i.e. the
Original Premises, the Suite 970 Expansion Space and the Suite 960 Expansion
Space); provided, however, Landlord may have the right to relocate Tenant to
space of reasonably comparable size and utility (“Relocation Space”) if Heller,
Ehrman, White & McCaulife (or its successors) (“Heller”) or Smith Barney (or its
successors) (“Smith Barney”) elect to expand (whether by option or otherwise)
into all or a portion of the Premises. In the event Heller or Smith Barney elect
to expand into all or a portion of the Premises and Landlord elects to relocate
Tenant during the Extended Term, the Base Rent and Tenant’s Pro Rata Share shall
be adjusted based on the rentable square footage of the Relocation Space from
and after the date of the relocation. Landlord shall pay Tenant’s reasonable
costs of relocation in accordance with the terms and conditions outlined in
Section 21 of the Lease.

 

  9.03. Renewal Option. Effective as of the Suite 970 Expansion Effective Date,
the Renewal Option as set forth in Exhibit F of the Lease shall be applicable to
the Suite 970 Expansion Space. Effective as of the Suite 960 Expansion Effective
Date, the Renewal Option as set forth in Exhibit F of the Lease shall be
applicable to the Suite 960 Expansion Space.

 

  9.04. Right of First Offer.

 

  A.

Grant of Option; Conditions. Tenant shall have the one time right of first offer
(the “Right of First Offer”) with respect to the 1,929 rentable square feet
known as Suite No. 980 on the 9th floor of the Building shown on the demising
plan attached hereto as Exhibit A-2 (the “Offering Space”). Tenant’s Right of
First Offer shall be exercised as follows: at any time after Landlord has
determined that (i) the existing tenant in the Offering Space will not extend or
renew the term of its lease, or enter into a new lease for the Offering Space
and (ii) the Expansion Tenants (defined in Section 9.04.E below) will not
exercise their expansion rights to lease the Offering Space (but prior to
leasing such Offering Space to a third party

 

5



--------------------------------------------------------------------------------

 

or the existing tenant), Landlord shall advise Tenant (the “Advice”) of the
terms under which Landlord is prepared to lease the Offering Space to Tenant for
the remainder of the Term, which terms shall reflect the Prevailing Market
(hereinafter defined) rate for such Offering Space as reasonably determined by
Landlord. Tenant may elect to lease such Offering Space in its entirety only,
under such terms, by delivering written notice of exercise to Landlord (the
“Notice of Exercise”) within 5 days after receiving the Advice. Tenant shall
have no such Right of First Offer and Landlord need not provide Tenant with an
Advice, if:

 

  1. Tenant is in default under the Lease beyond any applicable cure periods at
the time that Landlord would otherwise deliver the Advice; or

 

  2. the Premises, or any portion thereof, is sublet (other than pursuant to a
Permitted Transfer, as defined in Section 11 of the Lease) at the time Landlord
would otherwise deliver the Advice; or

 

  3. the Lease has been assigned (other than pursuant to a Permitted Transfer,
as defined in Section 11 of the Lease) prior to the date Landlord would
otherwise deliver the Advice; or

 

  4. Tenant is not occupying the Premises on the date Landlord would otherwise
deliver the Advice; or

 

Notwithstanding the foregoing, if Tenant is in violation of one of the
conditions stated above, Landlord shall provide Tenant reasonable notice of such
violation in lieu of providing the Advice.

 

  B. Terms for Offering Space.

 

  1. The term for the Offering Space shall commence upon the effective date set
forth in the Offering Amendment (defined below) and thereupon such Offering
Space shall be considered a part of the Premises, provided that all of the terms
stated in the Advice shall govern Tenant’s leasing of the Offering Space and
only to the extent that they do not conflict with the Advice, the terms and
conditions of this Lease shall apply to the Offering Space.

 

  2. Tenant shall pay Base Rent and Additional Rent for the Offering Space in
accordance with the terms and conditions of the Offering Amendment, which terms
and conditions shall reflect the Prevailing Market rate for the Offering Space
as determined in Landlord’s reasonable judgment.

 

  3. The Offering Space (including improvements and personalty, if any) shall be
accepted by Tenant in its condition and as-built configuration existing on the
earlier of the date Tenant takes possession of the Offering Space or as of the
date the term for such Offering Space commences, unless the Offering Amendment
specifies any work to be performed by Landlord in the Offering Space, in which
case Landlord shall perform such work in the Offering Space. If Landlord is
delayed delivering possession of the Offering Space due to the holdover or
unlawful possession of the Offering Space by any party, Landlord shall use
reasonable efforts to obtain possession of the space, and the commencement of
the term for the Offering Space shall be postponed, as will be described in the
Offering Amendment, until the date Landlord delivers possession of the Offering
Space to Tenant free from occupancy by any party.

 

  C.

Termination of Right of First Offer. The rights of Tenant hereunder with respect
to the Offering Space shall terminate on the earlier to occur of: (i) Tenant’s
failure to exercise its Right of First Offer within the 5 day period provided in
Section 9.04.A above; and (ii) the date Landlord would have provided Tenant an
Advice if Tenant had not been in violation of one or more of the conditions set
forth in Section A above. In addition, if

 

6



--------------------------------------------------------------------------------

 

Landlord provides Tenant with an Advice for any portion of the Offering Space
and Tenant does not exercise its Right of First Offer to lease the Offering
Space described in the Advice, Tenant’s Right of First Offer with respect to the
“Encumbered Offering Space” (i.e., other portion(s) of the Offering Space
subject to expansion rights) shall be terminated.

 

  D. Offering Amendment. If Tenant exercises its Right of First Offer, Landlord
shall prepare an amendment (the “Offering Amendment”) adding the Offering Space
to the Premises on the terms set forth in the Advice and reflecting the changes
in the Base Rent, Rentable Square Footage of the Premises, Tenant’s Pro Rata
Share and other appropriate terms. A copy of the Offering Amendment shall be
sent to Tenant within a reasonable time after Landlord’s receipt of the Notice
of Exercise executed by Tenant, and Tenant shall review and provide comment to
Landlord within a reasonable time frame, but no longer than 10 days. Tenant
shall execute and return the mutually agreed upon Offering Amendment to Landlord
within 15 days of receipt from Landlord.

 

  E. Definition of Prevailing Market. For purposes of this Right of First Offer
provision, “Prevailing Market” shall mean the annual rental rate per square foot
for space comparable to the Offering Space in the Building and office buildings
comparable to the Building in the vicinity of the Building under leases and
renewal and expansion amendments being entered into at or about the time that
Prevailing Market is being determined, giving appropriate consideration to
tenant concessions, brokerage commissions, tenant improvement allowances,
existing improvements in the space in question, and the method of allocating
operating expenses and taxes. Notwithstanding the foregoing, space leased under
any of the following circumstances shall not be considered to be comparable for
purposes hereof: (i) the lease term is for less than the lease term of the
Offering Space, (ii) the space is encumbered by the option rights of another
tenant, or (iii) the space has a lack of windows and/or an awkward or unusual
shape or configuration. The foregoing is not intended to be an exclusive list of
space that will not be considered to be comparable.

 

  F. Subordination. Notwithstanding anything herein to the contrary, Tenant’s
Right of First Offer is subject and subordinate to the expansion rights (whether
such rights are designated as a right of first offer, right of first refusal,
expansion option or otherwise) of any tenant of the Building (including Heller
and Smith Barney) existing on the date hereof (collectively, the “Expansion
Tenants”).

 

10. Miscellaneous.

 

  10.01. This Amendment and the attached exhibits, which are hereby incorporated
into and made a part of this Amendment, set forth the entire agreement between
the parties with respect to the matters set forth herein. There have been no
additional oral or written representations or agreements. Under no circumstances
shall Tenant be entitled to any Rent abatement, improvement allowance, leasehold
improvements, or other work to the Premises, or any similar economic incentives
that may have been provided Tenant in connection with entering into the Lease,
unless specifically set forth in this Amendment. Tenant agrees that neither
Tenant nor its agents or any other parties acting on behalf of Tenant shall
disclose any matters set forth in this Amendment or disseminate or distribute
any information concerning the terms, details or conditions hereof to any
person, firm or entity without obtaining the express written consent of
Landlord.

 

  10.02. Except as herein modified or amended, the provisions, conditions and
terms of the Lease shall remain unchanged and in full force and effect.

 

  10.03. In the case of any inconsistency between the provisions of the Lease
and this Amendment, the provisions of this Amendment shall govern and control.

 

  10.04.

Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant. Landlord
shall

 

7



--------------------------------------------------------------------------------

 

not be bound by this Amendment until Landlord has executed and delivered the
same to Tenant.

 

  10.05. The capitalized terms used in this Amendment shall have the same
definitions as set forth in the Lease to the extent that such capitalized terms
are defined therein and not redefined in this Amendment.

 

  10.06. Tenant hereby represents to Landlord that Tenant has dealt with no
broker other than Staubach Company in connection with this Amendment. Tenant
agrees to indemnify and hold Landlord, its trustees, members, principals,
beneficiaries, partners, officers, directors, employees, mortgagee(s) and
agents, and the respective principals and members of any such agents
(collectively, the “Landlord Related Parties”) harmless from all claims of any
brokers other than Staubach Company claiming to have represented Tenant in
connection with this Amendment. Landlord hereby represents to Tenant that
Landlord has dealt with no broker in connection with this Amendment. Landlord
agrees to indemnify and hold Tenant, its trustees, members, principals,
beneficiaries, partners, officers, directors, employees, and agents, and the
respective principals and members of any such agents (collectively, the “Tenant
Related Parties”) harmless from all claims of any brokers claiming to have
represented Landlord in connection with this Amendment.

 

Equity Office Properties Management Corp. (“EOPMC”) is an affiliate of Landlord
and represents only the Landlord in this transaction. Any assistance rendered by
any agent or employee of EOPMC in connection with this Lease or any subsequent
amendment or modification hereto has been or will be made as an accommodation to
Tenant solely in furtherance of consummating the transaction on behalf of
Landlord, and not as agent for Tenant.

 

  10.07. Each signatory of this Amendment represents hereby that he or she has
the authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.

 

[SIGNATURES ARE ON FOLLOWING PAGE]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

LANDLORD: CA-LA JOLLA II LIMITED PARTNERSHIP, a Delaware limited partnership By:
    EOM GP, L.L.C., a Delaware limited liability company, its general partner  
  By:       Equity Office Management, L.L.C., a Delaware limited liability
company, its non-member manager         By:  

/s/ Robert E. Dezzutti

       

Name:

 

Robert E. Dezzutti

       

Title:

 

Senior Vice President

TENANT: MEDICINOVA, INC., a Delaware corporation

By:

 

/s/ Takashi Kiyoizumi

Name:

 

Takashi Kiyoizumi

Title:

 

President and CEO

 

9



--------------------------------------------------------------------------------

EXHIBIT A

 

OUTLINE AND LOCATION OF SUITE 970 EXPANSION SPACE

 

[drawing omitted]

 

10



--------------------------------------------------------------------------------

EXHIBIT A-1

 

OUTLINE AND LOCATION OF SUITE 960 EXPANSION SPACE

 

[drawing omitted]

 

1



--------------------------------------------------------------------------------

EXHIBIT A-2

 

OUTLINE AND LOCATION OF OFFERING SPACE

 

[drawing omitted]

 

2



--------------------------------------------------------------------------------

EXHIBIT B

 

WORK LETTER

 

This Exhibit is attached to and made a part of the Amendment by and between
CA-LA JOLLA II LIMITED PARTNERSHIP, a Delaware limited partnership (“Landlord”)
and MEDICINOVA, INC., a Delaware corporation (“Tenant”) for space in the
Building commonly known as Smith Barney Tower located at 4350 La Jolla Village
Drive, San Diego, California.

 

As used in this Work Letter, the “Premises” shall be deemed to mean the
Expansion Spaces, as defined in the attached Amendment.

 

1. Landlord, at its sole cost and expense (subject to the terms and provisions
of Section 2 below) shall perform improvements to the Premises in accordance
with the following work list (the “Worklist”) using Building standard methods,
materials and finishes. The improvements to be performed in accordance with the
Worklist are hereinafter referred to as the “Landlord Work”. Landlord shall
enter into a direct contract for the Landlord Work with a general contractor
selected by Landlord. In addition, Landlord shall have the right to select
and/or approve of any subcontractors used in connection with the Landlord Work.

 

WORK LIST

 

  •   Landlord to install Building standard carpet upon all previously carpeted
areas of the Expansion Spaces in a color that most closely matches the carpet in
Suite 950.

 

  •   Landlord to touch up painted areas of the Suite 970 Expansion Space if
paint is damaged during carpet installation.

 

  •   Landlord to re-paint all painted wall areas within the Suite 960 Expansion
Space using 1 coat of Building standard paint in a color that closely matches
the paint in Suite 950.

 

  •   Landlord to create a cut-out opening in the wall between Suite 950 and the
Suite 960 Expansion Space using Building standard methods and finishes.

 

2. All other work and upgrades, subject to Landlord’s approval, shall be at
Tenant’s sole cost and expense, plus any applicable state sales or use tax
thereon, payable upon demand as Additional Rent. Tenant shall be responsible for
any Tenant delay in completion of the Premises resulting from any such other
work and upgrades requested or performed by Tenant.

 

3. Landlord’s supervision or performance of any work for or on behalf of Tenant
shall not be deemed to be a representation by Landlord that such work complies
with applicable insurance requirements, building codes, ordinances, laws or
regulations or that the improvements constructed will be adequate for Tenant’s
use.

 

4. Tenant acknowledges that the Landlord Work may be performed by Landlord in
the Premises during Building Service Hours subsequent to the Suite 970 Expansion
Effective Date and Suite 960 Expansion Effective Date. Landlord and Tenant agree
to cooperate with each other in order to enable the Landlord Work to be
performed in a timely manner and with as little inconvenience to the operation
of Tenant’s business as is reasonably possible. Notwithstanding anything herein
to the contrary, any delay in the completion of the Landlord Work or
inconvenience suffered by Tenant during the performance of the Landlord Work
shall not delay the Suite 970 Expansion Effective Date or the Suite 960
Expansion Space, as the case may be, nor shall it subject Landlord to any
liability for any loss or damage resulting therefrom or entitle Tenant to any
credit, abatement or adjustment of Rent or other sums payable under the Lease.

 

5. This Exhibit shall not be deemed applicable to any additional space added to
the Premises at any time or from time to time, whether by any options under the
Lease or otherwise, or to any portion of the original Premises or any additions
to the Premises in the event of a renewal or extension of the original Term of
the Lease, whether by any options under the Lease or otherwise, unless expressly
so provided in the Lease or any amendment or supplement to the Lease.

 

3